Determination unanimously confirmed and petition dismissed, without costs. Memorandum: Unlike a superintendent’s proceeding, an adjustment committee deals only with minor infractions of institutional rules and its function is to review the misbehavior report and endeavor to obtain from the inmate an explanation of what happened (7 NYCRR 252.3). It has" no obligation to conduct an evidentiary hearing. “Since no sanction more severe than the loss of minor privileges can result from adjustment committee action, strict full due process standards need not be met in these informal proceedings (see Wolff v McDonnell, 418 US 539, 571-572, n 19, supra)” (Matter of Amato v Ward, 41 NY2d 469, 472-473). (Art 78 proceeding transferred by order of Wyoming Supreme Court, Mintz, J.) Present — Dillon, P. J., Simons, Doerr, Moule and Schnepp, JJ.